In re Burnham, Timothy Baucum; Disciplinary Counsel; -Plaintiff(s); Applying for Joint Petition for Interim Suspension.
ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Timothy Baucum Burnham, and the Office of Disciplinary Counsel,
IT IS ORDERED that Timothy Baucum Burnham, Louisiana Bar Roll number 14114, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be institut*1183ed in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ John L. Weimer Justice, Supreme Court of Louisiana